Citation Nr: 1145222	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for an eye disorder, claimed as blurry vision.

2.  Entitlement to service connection for stomach and vascular swelling with high fever and other maladies (stomach disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

Inasmuch as the Veteran has two service connected disabilities that are not in receipt of a total schedular disability evaluation during the entirety of the appeals period for which a total disability rating based on individual unemployability may be granted, and as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for TDIU as reflected on the title page remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 38 C.F.R. § 3.103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law"). 


FINDINGS OF FACT


1. In September 2009, prior to the promulgation of a decision in the appeal, the appellant submitted statement in which he withdrew his appeal on the issue of service connection for an eye disorder.

2.  In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal on the issue of service connection for a stomach disability.



CONCLUSIONS OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issues of service connection for an eye disorder and a stomach disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

In correspondence dated in September 2009, the Veteran indicated that he wished to withdraw his claim of service connection for an eye disorder.  Similarly, 
in a letter received in August 2011, he withdrew his claim of service connection for a stomach disability.  Hence, the appellant has withdrawn his appeal as to these issues and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed without prejudice.



ORDER

The appeal on the issue of service connection for a stomach disability is dismissed.

The appeal on the issue of service connection for an eye disorder is dismissed.


REMAND

In his June 2008 claim, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  

In this case, the Veteran is service-connected for three disabilities: rheumatic arthritis, evaluated as 100 percent disabling, effective June 10, 2008; rheumatic heart disease, evaluated as 100 percent disabling, effective June 10, 2008, then 60 percent disabling, effective March 4, 2010; and rheumatoid neutrophilic dermatosis, evaluated as noncompensably (0 percent) disabling, effective June 10, 2008.  The Veteran's 100 percent evaluation for rheumatic arthritis means that the Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  However, this is not to say that but for this disability, the Veteran would be employable.

The Veteran's evaluation for service-connected rheumatic heart disease is less than total as of March 4, 2010.  Likewise, his evaluation for service-connected rheumatoid neutrophilic dermatosis is less than total for the entirety of the appeals period.  Thus, there is a potential basis for an award of TDIU with respect to one or both of these disabilities.  As such, a medical examination and opinion with regard to the effect of the Veteran's service-connected rheumatoid neutrophilic dermatosis and/or rheumatic heart disease on his employability, irrespective of his rheumatic arthritis, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine if it is at least as likely as not that his service-connected rheumatoid neutrophilic dermatosis and/or rheumatic heart disease, irrespective of his rheumatic arthritis, prevents the Veteran from securing and following a substantially gainful occupation.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


